DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6 objected to because of the following informalities:  lines 1 recited “the semiconductor package of claim 4” should be read as “the semiconductor package of claim 1” for consistency and proper antecedent basis. For the purpose of examination, claim 5 will be considered as depending from claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharan (USPGPUB DOCUMENT: 2016/0190113, hereinafter Sharan) of record.


(A)    a package substrate(104)[0019] comprising:
(i)    a first side(bottom), and
(ii)    a second side(top) opposite the first side(bottom);
(B)    a first semiconductor die(306)[0029] comprising:
(i)    a first side(bottom) coupled to the second side(top) of the package substrate(104)[0019], and
(ii)    a second side(top) opposite the first side(bottom) and comprising a first bonding(since the bonding around perimeter of 306, the second side comprises a first bonding)[0026,0029]
layer;
(C)    a second semiconductor die(308)[0029] comprising:
(i)    a first side(bottom) comprising a  second bonding layer(since solder bump grid 340 bonds the first and second semiconductor dies, examiner interprets 340 as a bonding layer)[0034,0029] coupled to the second side(top) of the first semiconductor die(306)[0029], and
(ii)    a second side(top) opposite the first side(bottom);
(D)    a voltage regulator circuit(314)[0021,0024] comprising at least one active component[0025]; and
(E)    a first passive component(310/312)[0029] electrically coupled to the voltage regulator circuit, the first passive component(310/312)[0029] selected from the group 
(i)    a first portion(310)[0029] integrated into the first semiconductor die(306)[0029], and
(ii)    a second portion(312)[0029] integrated into the second semiconductor die(308)[0029], wherein:
the first portion(310)[0029] and the second portion(312)[0029] are coupled together (examiner interprets coupled as electrically coupled) to form the complete first passive component(310/312)[0029] when the second
side of the first semiconductor die(306)[0029] is coupled to the first side(bottom) of the second semiconductor die(308)[0029].


    PNG
    media_image1.png
    350
    594
    media_image1.png
    Greyscale

Re claim 2 Sharan discloses the semiconductor package of claim 1, wherein a hybrid direct bonding
technology is used to couple the second side(top) of the first semiconductor die(306)[0029] to the first side(bottom) of the second semiconductor die(308)[0029].

The limitations “hybrid direct bonding technology” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 3 Sharan discloses the semiconductor package of claim 2, wherein the voltage regulator circuit(314)[0021,0024] and
the first passive component(310/312)[0029] comprise a switching power supply.

Regarding the limitation “wherein the voltage regulator circuit and
the first passive component comprise a switching power supply” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Sharan anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.


the package substrate(104)[0019].

Re claim 6 (insofar as best understood, see objection above) Sharan discloses the semiconductor package of claim 5, wherein the die seal(electrically-insulating adhesive may be used )[0034] comprises an
underfill die seal(electrically-insulating adhesive may be used )[0034] layer coupled between the second side(top) of package substrate(104)[0019] and the first side(bottom) of the first semiconductor die(306)[0029].


Re claim 13 Sharan discloses the semiconductor package of claim 2, wherein:
(i)    the voltage regulator circuit(314)[0021,0024] and the first passive component(310/312)[0029] comprise a
switching power supply, and
(ii)    the first passive component(310/312)[0029] comprises an inductor (inductor).

Regarding the limitation “the voltage regulator circuit and the first passive component comprise a switching power supply” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Sharan anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art .






Claim Objections

Claim 9 (and dependent claims 10-12, 17, 18 & 21) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 would be allowable based on the following limitation:  
wherein the first passive component
comprises a capacitor, the capacitor further comprising:
(i) a first conductive plate adjacent to the first bonding layer,

(iii)    an insulator layer coupled between the first conductive plate and the
second conductive plate, wherein:
the insulator layer comprises the first bonding layer and the  second bonding layer.

Claim 14  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 would be allowable based on the following limitation: further comprising: (F) a data processing circuit; and (G) a conductive plate located between the inductor and the data processing circuit and configured to function as an electromagnetic shield between the data processing circuit and the inductor

Claim 15  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 would be allowable based on the following limitation:  further comprising a second passive component located between the first passive component and the first side of the first semiconductor die, wherein the component type of the second passive component is selected from the group comprising: a capacitor, an inductor, and a resistor.

Claim 16  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 would be allowable based on the following limitation: a second passive component located between the first passive component and the second side of the second semiconductor die, wherein the component type of the second passive component is selected from the group comprising: a capacitor, an inductor, and a resistor


Allowable Subject Matter
Claims 19 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 19 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor package comprising: a second passive component located between the first passive component and the first side of the first semiconductor die, wherein the component type of the second passive component is selected from the group comprising: a capacitor, an inductor, and a resistor, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Claim 20 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor package comprising: a second passive component located between the first passive component and the second side of the second semiconductor die, wherein the component type of the second passive component is selected from the group comprising: a capacitor, an inductor, and a resistor, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Response to Arguments
Applicant’s argument has been noted.  Applicant’s arguments are not persuasive.

Applicant specifically argues “Nowhere does Sharan disclose forming a “first passive component selected from a group consisting of: a capacitor, an inductor, a resistor, a fuse, and an antifuse” with “the first passive component comprising a first portion integrated into the first semiconductor die, and a second portion integrated into the second semiconductor die.” In other words, Sharan does not disclose any one passive device extending across different dies as recited in amended claim 1.”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one passive device extending across different dies) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819